FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the third office action on the merits in response to the amendment filed on 10/25/2022. Applicant has amended claims 12 and 14; canceled claims 2 and 9-10; and added claims 21-23. Claims 1, 3-8, and 11-23 are currently pending and being examined.

Double Patenting
Applicant is advised that should claim 21 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 23 recite the limitation "the engaged position" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 21 and 23 recite the limitation "the " in line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, 11-13, 15, 17, 19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rolling (US 9,605,557 B1), in view of Hanrahan (US 11,193,425 B2).
Regarding claim 1, Rolling teaches (Figure 1) a gas turbine engine (10) comprising:
a turbomachine (26) comprising a low speed spool (22);
a rotor assembly (16) coupled to the low speed spool (22); and
a clutch (50) positioned in the torque path of the low speed spool (22) downstream of the rotor assembly (16).
However, Rolling does not teach an electric machine mechanically coupled to the low speed spool at a connection point of the low speed spool; and
the clutch positioned in the torque path of the low speed spool between the connection point and the rotor assembly.
Hanrahan teaches (Figure 1) a similar gas turbine engine (20 – Figure 1. Note that the gas turbine engines of Rolling and Hanrahan are both “turbofans”) comprising an electric machine (126) mechanically coupled (via tower shaft 72, tower shaft gear 74, differential gear system 48, and accessory gearbox 70) to a low speed spool (30 – Figure 1) at a connection point (where tower shaft 72 is located) of the low speed spool (30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rolling by including an electric machine coupled to a connection point of the low speed spool via a tower shaft, a gear system, and an accessory gearbox, in order to provide an engine starting capability, as taught by Hanrahan (col. 4, ll. 63-64), therefore providing:
the clutch (Rolling, 50) positioned in the torque path of the low speed spool (Rolling, 22) between the connection point (Hanrahan, where tower shaft 72 is located) and the rotor assembly (Rolling, 16).
Regarding claim 3, Rolling, in view of Hanrahan, teaches the invention as claimed and as discussed above for claim 1, and Rolling further teaches (Figure 1) the clutch (50) is moveable between an engaged position (col. 3, ll. 19-22: “The clutch 50 is mated between two segments of the low pressure shaft 22 and is configured to selectively couple and decouple torque from the spinning low pressure shaft 22 to the bypass fan 16”) in which the rotor assembly (16) is rotatable with the low speed spool (22) and a disengaged position (col. 3, ll. 60-63: “To convert the engine 10 from a bypass turbofan to a turbojet configuration, the clutch 50 (FIG. 1) is disengaged, and the brake 52 (FIG. 1) is applied. The bypass fan 16 is therefore decoupled from the low pressure shaft 22”) in which the rotor assembly (16) is rotatably disengaged from the low speed spool (22).
Regarding claim 7, Rolling, in view of Hanrahan, teaches the invention as claimed and as discussed above for claim 1, including an accessory gearbox (Hanrahan, 70) coupled to the low speed spool (Rolling, 22) at the connection point (Hanrahan, where tower shaft 72 is located), and wherein the electric machine (Hanrahan, 126) is coupled to the low speed spool (22) through the accessory gearbox (70).
Regarding claim 11, Rolling teaches (Figure 1) a method of operating a gas turbine engine (10) comprising a low speed spool (22) and a rotor assembly (16) coupled to the low speed spool (22), the method comprising:
moving a clutch (50) positioned within a torque path of the low speed spool (22) downstream of the rotor assembly (16) to a disengaged position such that the low speed spool (22) rotates independently from the rotor assembly (16) – (col. 3, ll. 60-63: “To convert the engine 10 from a bypass turbofan to a turbojet configuration, the clutch 50 (FIG. 1) is disengaged, and the brake 52 (FIG. 1) is applied. The bypass fan 16 is therefore decoupled from the low pressure shaft 22”); and
moving the clutch (50) to an engaged position such that the low speed spool (22) rotates with the rotor assembly (16) – (col. 3, ll. 19-22: “The clutch 50 is mated between two segments of the low pressure shaft 22 and is configured to selectively couple and decouple torque from the spinning low pressure shaft 22 to the bypass fan 16”).
However, Rolling does not teach an electric machine coupled to the low speed spool at a connection point of the low speed spool; and 
the clutch being positioned between the connection point and the rotor assembly.
Hanrahan teaches (Figure 1) a similar gas turbine engine (20 – Figure 1. Note that the gas turbine engines of Rolling and Hanrahan are both “turbofans”) comprising an electric machine (126) coupled (via tower shaft 72, tower shaft gear 74, differential gear system 48, and accessory gearbox 70) to a low speed spool (30 – Figure 1) at a connection point (where tower shaft 72 is located) of the low speed spool (30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rolling by including an electric machine coupled to a connection point of the low speed spool via a tower shaft, a gear system, and an accessory gearbox, in order to provide an engine starting capability, as taught by Hanrahan (col. 4, ll. 63-64), therefore providing:
the clutch (Rolling, 50) being positioned between the connection point (Hanrahan, where tower shaft 72 is located) and the rotor assembly (Rolling, 16).
Regarding claim 12, Rolling, in view of Hanrahan as discussed so far, teaches the invention as claimed and as discussed above for claim 11, except for moving the clutch to the disengaged position comprises operating the gas turbine engine to generate electrical power with an electric machine driven by an accessory gearbox without rotating the rotor assembly of the gas turbine engine.
It is noted that Rolling further teaches converting his engine (10) from a bypass turbofan to a turbojet configuration (col. 3, ll. 60-63) by disengaging the clutch (50), which decouples the rotor assembly (16) while maintaining rotation of the low speed spool (22).
Hanrahan further teaches (Figure 2) generating electrical power with an electric machine (col. 4, ll. 66-67: “electric motor-generator 66”, which obviously generates electrical power).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rolling, in view of Hanrahan as discussed so far, by:
replacing the existing electric machine (Hanrahan, 126) with an electric motor-generator, in order to augment operation of the turbine engine to improve engine efficiency in low and/or partial power conditions, as taught by Hanrahan (col. 5, ll. 2-5), and
including the step of moving the clutch to the disengaged position comprises operating the gas turbine engine to generate electrical power with an electric machine driven by an accessory gearbox (Hanrahan, 70) without rotating the rotor assembly of the gas turbine engine, because when the clutch of Rolling disengages, the system of Rolling operates as a “turbojet”, which continues to spin the low speed spool, and therefore the attached electric machine, thereby generating electrical power without rotating the rotor assembly, in order to use this electrical power to supply aircraft electrical demands, as discussed in the rejection of claim 11.
Regarding claim 13, Rolling, in view of Hanrahan, teaches the invention as claimed and as discussed above for claim 12, and Rolling further teaches (Figure 1) moving the clutch (50) from the disengaged position to a transition position (inherent, since there must be a transition b/t the engaged and disengaged positions) until the rotor assembly (16) rotates at substantially the same speed as the low speed spool (22), and wherein moving the clutch (50) to the engaged position such that the low speed spool (22) rotates with the rotor assembly (16) comprises moving the clutch (50) to the engaged position (turbofan mode) after moving the clutch from the disengaged position (turbojet mode) to the transition position (in-between turbojet and turbofan modes) until the rotor assembly (16) rotates at substantially the same speed as the low speed spool (22) – (col. 4, ll. 29-34 discusses “switching from turbojet mode to turbofan mode” and “switching from turbofan mode to turbojet mode”).
Regarding claim 15, Rolling teaches (Figure 1) a gas turbine engine (10) comprising:
a turbomachine (26) comprising a low speed spool (22);
a rotor assembly (16) coupled to the low speed spool (22); and
a clutch (50) positioned in the torque path of the low speed spool (22) downstream of the rotor assembly (16).
However, Rolling does not teach an accessory gearbox mechanically coupled to the low speed spool at a connection point of low speed spool.
Hanrahan teaches (Figure 1) an accessory gearbox (70) mechanically coupled (via tower shaft 72, tower shaft gear 74, differential gear system 48) to a low speed spool (30) at a connection point (where tower shaft 72 is located) of the low speed spool (12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rolling by including an accessory gearbox, along with an electric machine, coupled to a connection point of the low speed spool via a tower shaft and a gear system, in order to provide an engine starting capability, as taught by Hanrahan (col. 4, ll. 63-64).
Regarding claim 17, Rolling, in view of Hanrahan, teaches the invention as claimed and as discussed above for claim 15, and Rolling further teaches (Figure 1) the clutch (50) is moveable between an engaged position (col. 3, ll. 19-22: “The clutch 50 is mated between two segments of the low pressure shaft 22 and is configured to selectively couple and decouple torque from the spinning low pressure shaft 22 to the bypass fan 16”) in which the rotor assembly (16) is rotatable with the low speed spool (22) and a disengaged position (col. 3, ll. 60-63: “To convert the engine 10 from a bypass turbofan to a turbojet configuration, the clutch 50 (FIG. 1) is disengaged, and the brake 52 (FIG. 1) is applied. The bypass fan 16 is therefore decoupled from the low pressure shaft 22”) in which the rotor assembly (16) is rotatably disengaged from the low speed spool (22).
Regarding claim 19, Rolling, in view of Hanrahan, teaches the invention as claimed and as discussed above for claim 15, including an electric machine (Hanrahan, 126) coupled (via Hanrahan’s tower shaft 72, tower shaft gear 74, differential gear system 48) to the low speed spool (Rolling, 22) at a connection point (where tower shaft 72 is located), and wherein the electric machine (126) is coupled to the low speed spool (22) through the accessory gearbox (Hanrahan, 70).
Regarding claim 21, Rolling, in view of Hanrahan, teaches the invention as claimed and as discussed above for claim 1, and Rolling further teaches (Figure 1) the clutch (50) is moveable to the engaged position for a flight operation (intended use) of the gas turbine engine (10), and wherein the clutch (50) is moveable to the disengaged position for a ground operation (intended use) of the gas turbine engine (10).
The limitations “is moveable to the engaged position for a flight operation of the gas turbine engine” and “is moveable to the disengaged position for a ground operation of the gas turbine engine” are statements of intended use and the structure of the device as taught by Rolling, in view of Hanrahan and Otto, can perform the function. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.
Regarding claim 23, Rolling, in view of Hanrahan, teaches the invention as claimed and as discussed above for claim 1, and Rolling further teaches (Figure 1) the clutch (50) is moveable to the engaged position for a flight operation (intended use) of the gas turbine engine (10), and wherein the clutch (50) is moveable to the disengaged position for a ground operation (intended use) of the gas turbine engine (10).
The limitations “is moveable to the engaged position for a flight operation of the gas turbine engine” and “is moveable to the disengaged position for a ground operation of the gas turbine engine” are statements of intended use and the structure of the device as taught by Rolling, in view of Hanrahan and Otto, can perform the function. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.
Claims 4-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rolling (US 9,605,557 B1), in view of Hanrahan (US 11,193,425 B2), and in further view of Otto (US 8,235,193 B2).
Regarding claim 4, Rolling, in view of Hanrahan, teaches the invention as claimed and as discussed above for claim 3, except for the clutch comprising a first portion and a second portion, wherein the clutch is further moveable to a transition position, wherein the first portion includes a first friction plate, wherein the second portion includes a second friction plate, and wherein the first and second friction plates contact one another when the clutch is in the transition position.
Otto teaches (Figures 8B-8C), a clutch (8000) comprises a first portion (8030) and a second portion (8032), wherein the clutch (8000) is further moveable to a transition position (intended use – see end of this section), wherein the first portion includes a first friction plate (col. 13, ll. 3-4: “Friction surface 8015 is located on sliding plate 8030”), wherein the second portion includes a second friction plate (col. 13, l. 4-5: “mounting hub 8032”, which is shown as a plate in the figures and inherently has friction surfaces), and wherein the first and second friction plates (8030 and 8032) contact one another when the clutch (8000) is in the transition position (intended use – first and second friction plates 8030 and 8032 are capable of contacting one another by moving first friction plate 8030 axially to contact second friction plate 8032, as shown in Fig. 8D).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the clutch in Rolling, in view of Hanrahan’s system with a friction clutch that comprises a first friction plate and a second friction plate, because it has been held that a simple substitution of one known element (in this case, a friction clutch, as taught by Otto) for another (in this case, the clutch in Rolling, in view of Hanrahan’s system) to obtain predictable results (in this case, to obtain a device for coupling and decoupling rotating devices) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B).
The limitations “the clutch is further moveable to a transition position” and “the first and second friction plates contact one another when the clutch is in the transition position” are statements of intended use and the structure of the device as taught by Rolling, in view of Hanrahan and Otto, can perform the function. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.
Regarding claim 5, Rolling, in view of Hanrahan, teaches the invention as claimed and as discussed above for claim 3, except for the clutch comprising a first portion and a second portion, wherein the first portion comprises first geometric features, wherein the second portion comprises second geometric features complementary in shape with the first geometric features, and wherein the first geometric features mesh with the second geometric features when the clutch is in the engaged position.
Otto teaches (Figures 8B-8C), a clutch (8000) comprises a first portion (8030) and a second portion (8032), wherein the first portion (8030) comprises first geometric features (8003), wherein the second portion (8032) comprises second geometric features (8033) complementary in shape with the first geometric features (8003), and wherein the first geometric features (8003) mesh with the second geometric features (8033) when the clutch is in the engaged position (as shown in Figure 8D).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the clutch in Rolling, in view of Hanrahan’s system with a clutch that comprises a first portion and a second portion, wherein the first portion comprises first geometric features, wherein the second portion comprises second geometric features complementary in shape with the first geometric features, and wherein the first geometric features mesh with the second geometric features when the clutch is in the engaged position, because it has been held that a simple substitution of one known element (in this case, the clutch taught by Otto) for another (in this case, the clutch in Rolling, in view of Hanrahan’s system) to obtain predictable results (in this case, to obtain a device for coupling and decoupling rotating devices) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B).
Regarding claim 6, Rolling, in view of Hanrahan and Otto as discussed so far, teaches the invention as claimed and as discussed above for claim 5, except for the clutch is further moveable to a transition position, wherein the first portion includes a first friction plate, wherein the second portion includes a second friction plate, wherein the first and second friction plates contact one another when the clutch is in the transition position, and wherein the first geometric features are spaced from the second geometric features when the clutch is in the transition position.
Otto further teaches (Figures 8B-8C), the clutch (8000) is further moveable to a transition position (intended use – see end of this section), wherein the first portion (8030) includes a first friction plate (col. 13, ll. 3-4: “Friction surface 8015 is located on sliding plate 8030”), wherein the second portion (8032) includes a second friction plate (col. 13, l. 4-5: “mounting hub 8032”, which is shown as a plate in the figures and inherently has friction surfaces), and wherein the first and second friction plates (8030 and 8032) contact one another when the clutch (8000) is in the transition position, and wherein the first geometric features (8003) are spaced apart from the second geometric features (8033) when the clutch is in the transition position (intended use – first and second friction plates 8030 and 8032 are capable of contacting one another by moving first friction plate 8030 axially to contact second friction plate 8032 before first geometric features 8003 are engaged with second geometric features 8033. This is accomplished in Figure 8B simply by moving first friction plate 8030 to the right).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rolling, in view of Hanrahan and Otto as discussed so far, by having the clutch further movable to a transition position and including a first friction plate and a second friction plate, wherein the first and second friction plates contact one another when the clutch is in the transition position, and wherein the first geometric features are spaced from the second geometric features when the clutch is in the transition position, for the same reasons as discussed in the rejection of claim 5.
The limitations “the clutch is further moveable to a transition position” and “the first and second friction plates contact one another when the clutch is in the transition position, and wherein the first geometric features are spaced apart from the second geometric features when the clutch is in the transition position” are statements of intended use and the structure of the device as taught by Rolling, in view of Hanrahan and Otto, can perform the function. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.
Regarding claim 18, Rolling, in view of Hanrahan, teaches the invention as claimed and as discussed above for claim 17, except for the clutch comprising a first portion and a second portion, wherein the clutch is further moveable to a transition position, wherein the first portion includes a first friction plate, wherein the second portion includes a second friction plate, and wherein the first and second friction plates contact one another when the clutch is in the transition position.
Otto teaches (Figures 8B-8C), a clutch (8000) comprises a first portion (8030) and a second portion (8032), wherein the clutch (8000) is further moveable to a transition position (intended use – see end of this section), wherein the first portion includes a first friction plate (col. 13, ll. 3-4: “Friction surface 8015 is located on sliding plate 8030”), wherein the second portion includes a second friction plate (col. 13, l. 4-5: “mounting hub 8032”, which is shown as a plate in the figures and inherently has friction surfaces), and wherein the first and second friction plates (8030 and 8032) contact one another when the clutch (8000) is in the transition position (intended use – first and second friction plates 8030 and 8032 are capable of contacting one another by moving first friction plate 8030 axially to contact second friction plate 8032, as shown in Fig. 8D).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the clutch in Rolling, in view of Hanrahan’s system with a friction clutch that comprises a first friction plate and a second friction plate, because it has been held that a simple substitution of one known element (in this case, a friction clutch, as taught by Otto) for another (in this case, the clutch in Rolling, in view of Hanrahan’s system) to obtain predictable results (in this case, to obtain a device for coupling and decoupling rotating devices) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B).
The limitations “the clutch is further moveable to a transition position” and “the first and second friction plates contact one another when the clutch is in the transition position” are statements of intended use and the structure of the device as taught by Rolling, in view of Hanrahan and Otto, can perform the function. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rolling (US 9,605,557 B1), in view of Hanrahan (US 11,193,425 B2), and in further view of Zatorski (US 2015/0291276 A1).
Regarding claim 8, Rolling, in view of Hanrahan, teaches the invention as claimed and as discussed above for claim 1, and Rolling further teaches (Figure 1) the rotor assembly (16) comprises a single stage of rotor blades (as shown in Figure 1, fan 16 consists of only one set of blades).
However, Rolling, in view of Hanrahan, does not teach the gas turbine engine is configured as a single unducted rotor engine, and that the rotor blades are unducted rotor blades.
Zatorski teaches (Figure 1) a gas turbine engine (10) is configured as a single unducted rotor engine (¶ [0025], ll. 2-3: “an unducted thrust producing system 10”) comprising unducted rotor blades (21).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rolling, in view of Hanrahan, by configuring the gas turbine engine as a single unducted rotor engine, in order to permit the use of larger fan blades able to act upon a larger volume of air than for a turbofan engine, and thereby improve propulsive efficiency over conventional engine designs, as taught by Zatorski ((¶ [0003], ll. 5-10), therefore providing:
wherein the rotor assembly (Rolling, 16) comprises a single stage of unducted rotor blades (Zatorski, 21).
Regarding claim 20, Rolling, in view of Hanrahan, teaches the invention as claimed and as discussed above for claim 1, and Rolling further teaches (Figure 1) the rotor assembly (16) comprises a single stage of rotor blades (as shown in Figure 1, fan 16 consists of only one set of blades).
However, Rolling, in view of Hanrahan, does not teach the gas turbine engine is configured as a single unducted rotor engine, and that the rotor blades are unducted rotor blades, and wherein the gas turbine engine further comprises:
a stage of unducted guide vanes positioned downstream of the single stage of unducted rotor blades.
Zatorski teaches (Figure 1) a gas turbine engine (10) is configured as a single unducted rotor engine (¶ [0025], ll. 2-3: “an unducted thrust producing system 10”) comprising unducted rotor blades (21), and wherein the gas turbine engine (10) further comprises:
a stage of unducted guide vanes (31) positioned downstream of a single stage of unducted rotor blades (21).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rolling, in view of Hanrahan, by configuring the gas turbine engine as a single unducted rotor engine and having it comprise a stage of unducted guide vanes positioned downstream of the single stage of unducted rotor blades, in order to permit the use of larger fan blades able to act upon a larger volume of air than for a turbofan engine, and thereby improve propulsive efficiency over conventional engine designs (¶ [0003], ll. 5-10), and to increase the propulsive efficiency of the engine (¶ [0031], ll. 1-5), as taught by Zatorski, therefore providing:
wherein the rotor assembly (Rolling, 16) comprises a single stage of unducted rotor blades (Zatorski, 21).
Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rolling (US 9,605,557 B1), in view of Hanrahan (US 11,193,425 B2), and in further view of Mitrovic (US 2018/0283468 A1).
Regarding claim 14, Rolling, in view of Hanrahan, teaches the invention as claimed and as discussed above for claim 12, including operating the gas turbine engine (Rolling, 10) at a speed equal to at least about 60% of a rated speed while the clutch (Rolling, 50) is in the disengaged position (when clutch 50 is disengaged, gas turbine engine 10 operates in “turbojet mode”, that is, low speed spool 22 is spinning at full speed);
converting rotational energy from the low speed spool (Rolling, 22) to electrical power with the electric generator (Hanrahan, 66) while operating the gas turbine engine (Rolling, 10) at the speed equal to at least about 60% of the rated speed while the clutch (Rolling, 50) is in the disengaged position (as discussed in the rejection of claim 12, when clutch 50 disengages, Rolling’s gas turbine engine 10 operates as a “turbojet”, which continues to spin low speed spool 22 at full speed, and therefore the attached electric machine 66 converts the rotational energy from low speed spool 22 to electrical power).
However, Rolling, in view of Hanrahan, does not teach wherein operating the gas turbine engine at the speed equal to at least about 60% of the rated speed while the clutch is in the disengaged position comprises operating the gas turbine engine at the speed during a ground operation.
Mitrovic teaches (Figure 1) disengaging a clutch (30) from an output shaft (15) during ground operating mode of a gas turbine engine (10) – (¶ [0044], ll. 6-8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rolling, in view of Hanrahan, by including the step of operating the gas turbine engine at the speed equal to at least about 60% of the rated speed during a ground operation after disengaging the clutch, in order to satisfy power requirements which are not related to propulsion, which include ground services, such as providing air to the cabin, providing electrical power for the aircraft’s system, and assisting with main engine start, as taught by Mitrovic (¶ [0003], ll. 1-5).
Regarding claim 22, Rolling, in view of Hanrahan, teaches the invention as claimed and as discussed above for claim 11, and Rolling further teaches (Figure 1) moving the clutch (50) to the engaged position comprises moving the clutch (50) to the engaged position for a flight operation (per col. 4, ll. 29-32, engine 10 operates as a turbofan when clutch 50 is in the engaged position, which is obviously a flight operation, due to the spinning of fan 16).
However, Rolling, in view of Hanrahan, does not teach wherein moving the clutch to the disengaged position comprises moving the clutch to the disengaged position for a ground operation of the gas turbine engine.
Mitrovic teaches (Figure 1) disengaging a clutch (30) from an output shaft (15) during ground operating mode of a gas turbine engine (10) – (¶ [0044], ll. 6-8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rolling, in view of Hanrahan, by including the step of disengaging the clutch for a ground operation of the gas turbine engine, in order to satisfy power requirements which are not related to propulsion, which include ground services, such as providing air to the cabin, providing electrical power for the aircraft’s system, and assisting with main engine start, as taught by Mitrovic (¶ [0003], ll. 1-5).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rolling (US 9,605,557 B1), in view of Hanrahan (US 11,193,425 B2), and in further view of Maghsoodi (US 10,948,025 B2).
Regarding claim 16, Rolling, in view of Hanrahan, teaches the invention as claimed and as discussed above for claim 15, except for the clutch being a two-stage clutch.
It is noted that Rolling teaches “The clutch 50 may be of any type as known to one of ordinary skill in the art” (col. 3, ll. 22-24).
Maghsoodi teaches (Figures 2-5) a two-stage clutch (5) – (see Abstract, l. 1: “A clutch having two stages”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rolling, in view of Hanrahan, by using a two-stage clutch as the clutch because two stage clutches are known in the art and Rolling teaches that the clutch may be any type known in the art.

Response to Arguments
Applicant's arguments filed October 25, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that “Rolling discloses that the clutch could be located at various locations. (See, e.g., Col. 3, lines 30-39)”, Rolling teaches in this section “an alternate location of clutch 50a”. Ref. no. 50a is shown in Figure 1, along with ref. no. 50 (in other words, two clutches are shown in Figure 1). The rejection above is solely referring to the clutch labeled with ref. no. 50, not 50a.
Regarding Applicant’s argument that “it would not have been obvious to a person having ordinary skill in the art at the time of the invention to position the clutch ‘in the torque path of the low speed spool between the connection point and the rotor assembly’”, Rolling’s clutch 50 “is configured to selectively couple and decouple torque from the spinning low pressure shaft 22 to the bypass fan 16” (col. 3, ll. 19-22). In seeking to add an electric machine connection point to the low speed spool, one of ordinary skill in the art would not add the connection point between the rotor assembly and the clutch. Doing so would result in disengaging both the electric machine and the rotor assembly when the clutch is in the disengaged position, thus preventing the electric machine from acting as a startup motor for the gas turbine engine. One of ordinary skill would be more inclined to add the connection point aft of the clutch (such that the clutch is positioned between the connection point and the rotor assembly) so that the electric machine is still engaged to the low speed spool even after the clutch has been disengaged, thereby preserving the electric machine’s function of acting as a startup motor for the gas turbine engine. This arrangement also preserves clutch 50’s original function of selectively engaging/disengaging only bypass fan 16 from low pressure shaft 22.
Regarding Applicant’s argument that “There is no indication in Hanrahan et al. that an electric machine designed to operate at startup rotational speeds of the engine would further operate at the higher rotational speeds of a turbojet engine, as would be necessary if the engine of Rolling were modified by Hanrahan et al.”, the purpose of Hanrahan’s electric machine is to provide just enough power to the low speed spool for starting the combustion process in the engine (Hanrahan, col. 6, ll. 32-35 teaches this function for secondary engine 64, which can be applied to Rolling’s gas turbine engine 10). Once startup of the engine has been achieved, the Hanrahan’s electric machine is to be shut off (Hanrahan, col. 6, ll. 42-43). Therefore, after startup, Hanrahan’s electric machine would not need to operate at the supposed higher rotational speeds of a turbojet engine since it is no longer needed at this time.
Regarding Applicant’s argument that “any modification of Rolling to arrive at claim 22 would render Rolling inoperable for its intended purpose”, Rolling does not mention anything about ground operation. However, ground operation is inherent in all aircrafts, as evidenced by Mitrovic. As explained in the rejection of claim 22 above, disengaging the clutch for a ground operation of a gas turbine engine would permit Rolling’s aircraft to provide power for ground services, such as providing air to the cabin.
Regarding Applicant’s argument of claims 21 and 23, these claims are apparatus claims, and the function of moving the clutch to an engaged/disengaged position during a specific operating condition of the gas turbine engine is an intended use, and Rolling’s apparatus contains all the structure required to perform the claimed function.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741